DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 20 July 2022.

Election/Restrictions
Applicant's election with traverse of invention I and species I in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden because the process of claim 1 is required to arrive at the apparatus of claim 32 and that an alternate process would not result in the apparatus of claim 32; that a restriction requirement and election of species are optional; and that Applicant should not be required to incur the additional costs associated with filing multiple applications in order to obtain protection for the claimed subject matter.  This is not found persuasive because there is a burden of examination (see M.P.E.P. § 808.02).  Invention I is classified in H01L 27/11551 and invention II is classified in H01L 27/10873.  Further, inventions I and II require different fields of search, for example, invention II requires a search in H01L 27/10873 and for forming a vertical opening in a vertical stack, but is not required by invention 1 (see page 3 of the 02 June 2022 restriction requirement).  There is a burden of examination for species I and II because the species require different field of search.  For example, species I requires a search for the vertically oriented access lines having a horizontal length greater than a horizontal length of the channel material, and species II requires a search for the vertically oriented access lines having a horizontal length less than a horizontal length of the channel material.
Since invention I can be made by another and materially different process (see page 2 of the restriction requirement), and the species have mutually exclusive characteristics (see page 5 of the restriction requirement), the inventions and species are independent or distinct.  The restriction requirement is therefore proper because the inventions and species are independent or distinct and there would be a search and examination burden if not restricted.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, drawn to a method, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel region comprising a first layer having an indium rich, indium gallium zinc oxide channel material in contact with the gate dielectric and a gallium oxide leakage suppression layer as the backchannel passivation material, as required by claim 41, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As evidenced by U.S. Pub 2020/00411523, which shows the same circuit diagram in Figure 1 is the same as the circuit diagram of Applicant’s Figure 1.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification in paragraph 139 discloses Figure 16C shows the vertically oriented access line 1640-3 may overlap both the multilayer digit line contact conductive material, e.g., 1675-2 and the multilayer source/drain material, e.g., 1675-1 on the cell side, horizontally.  However, Figure 16C does not show line 1640-3 overlapping either material 1675-2 or material 1675-1.
The specification in paragraph 140 discloses Figure 16A shows the vertically oriented access line 1640-3 may underlap the multilayer digit contact conductive material 1675-2 and the Nth layer of a multilayer source/rain material 1675-1 horizontally.  However, Figure 16A shows line 1640-3 overlapping material 1675-2 and material 1675-1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the multilayer first source/drain region comprises a first material to form electrical contact with a storage node of the three-node access devices,” and claim 32, which claim 34 depends from, recites “horizontally oriented storage nodes electrically coupled to the multilayer first source/drain regions.”  It is unclear and indefinite as to whether the “storage node” recited in claims 31 and 34 are the same or different.  As consistent with Applicant’s specification, it will be interpreted as the same storage node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-34 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2020/0411523) in view of Sapra et al. (U.S. Pub. 2016/0013191).
Claim 32:  Shin et al. discloses a memory device in Fig. 2, comprising: 
an array of vertically stacked memory cells (SP, GE, GI and DS stacked in direction D3; paragraphs 29, 35 and 37), the array of vertically stacked memory cells, comprising: 
horizontally oriented, three-node access devices (SP, GE and GI) having a first source/drain region (SD2; paragraph 30) and a second source/drain region (SD1; paragraph 30) separated by a channel region (CH; paragraph 30), and gates (portions of GE adjacent to CH; paragraph 35) opposing the channel region (CH) and separated therefrom by a gate dielectric (GI; paragraph 37), wherein the three-node access devices (SP, GE and GI) do not have a direct, electrical body contact to a body region or the channel region of the three-node access device; 
vertically oriented access lines (portions of GE away from CH; paragraph 37) coupled to the gates (portions of GE adjacent to CH) and separated from the channel region (CH) by the gate dielectric (GI); 
horizontally oriented storage nodes (DS; paragraph 32) electrically coupled to the first source/drain regions (SD2) of the three-node access devices (SP, GE and GI); and 
horizontally oriented digit lines (BL; paragraph 33) electrically coupled to the second source/drain regions (SD1) of the three-node access devices (SP, GE and GI).
Shin et al. appears not to explicitly disclose the first source/drain region and the second source/drain region are multilayer.
Sapra et al., however, in Fig. 10 discloses a multilayer source/drain region (16 and 32; paragraph 23).
 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Sapra et al. to have made the first source/drain region and the second source/drain region multilayered in order to provide suitable configuration of source/drain region to improve electrical coupling between source/drain region and adjacent electrical node/storage node (paragraph 23 of Sapra et al.) 
Claim 33:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32, and Shin et al. further discloses the three-node access devices (SP, GE and GI) have three nodes comprising the first source/drain region (1) (SD2), the second source/drain region (2) (SD1), and the gates (portions of GE adjacent to CH) opposing the channel region (3) (CH), without having the direct, electrical body contact.  Since Sapra et al. discloses a multilayer source/drain region (16 and 32), Shin et al. in view of Sapra et al. would disclose the multilayer first source/drain region and the multilayer second source/drain region.
Claim 34:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32, and Shin et al. further discloses the first source/drain region (SD2) comprises a first material (material of SD2; paragraph 30) to form electrical contact with a storage node (DS) of the three-node access devices (SP, GE and GI). Since Sapra et al. discloses a multilayer source/drain region (16 and 32), Shin et al. in view of Sapra et al. would disclose the multilayer first source/drain region.
Claim 42:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32, and Shin et al. further discloses the horizontally oriented storage nodes (DS) comprise capacitor cells (paragraph 32) having a first horizontally oriented electrode (EL1; Fig. 3, paragraph 52) electrically coupled to the first source/drain regions (SD2) of the three-node access devices and a second horizontally oriented electrode (EL2; Fig. 3, paragraph 52) separated from the first horizontally oriented electrode (EL1) by a cell dielectric (DL; Fig. 3, paragraph 52).
Claim 43:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32, and Shin et al. further discloses the horizontally oriented storage nodes (DS) are in direct electrical contact with the first source/drain regions (SD2) of the three-node access devices on a same plane (D1-D3 plane where DS and SD2 come in contact), level with (level of the memory cell which the respective DS and SD2 are in), the first source/drain regions (SD2).
Claim 44:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32, and Shin et al. further discloses the horizontally oriented digit lines (BL) are in direct electrical contact with the second source/drain regions (SD1) of the three-node access devices on a same plane (D1-D3 plane where BL and SD1 come in contact), level with (level of the memory cell which the respective DS and SD2 are in), the second source/drain regions (SD1).

Claim(s) 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Sapra et al. as applied to claim 32 above, and further in view of Wu et al. (U.S. Pub. 2006/0011996).
Claims 35-38:  Shin et al. in view of Sapra et al. disclose the memory device of claim 32.
Shin et al. in view of Sapra et al. appears not to explicitly disclose the multilayer first source/drain region comprises a first material containing ruthenium (Ru), molybdenum (Mo), tin (Sn), or copper (Cu).
Wu et al., however, in Fig. 7 discloses the multilayer first source/drain region (11 and 17; paragraph 16) comprises a first material (material of 17) containing ruthenium (Ru), molybdenum (Mo), tin (Sn), or copper (Cu) (paragraph 14).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. in view of Sapra et al. with the disclosure of Wu et al. to have made the multilayer first source/drain region comprises a first material containing ruthenium (Ru), molybdenum (Mo), tin (Sn), or copper (Cu) in order improve the thermal stability of the silicide (paragraph 14 of Wu et al.).

Claim(s) 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Sapra et al. as applied to claim 32 above, and further in view of Ono et al. (U.S. Pub. 2015/0103977).
Claim 39:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32.
Shin et al. in view of Sapra et al. appears not to explicitly disclose the channel region comprises an oxide semiconductor material.
Ono et al., however, in Fig. 1 discloses the channel region (12; paragraph 40) comprises an oxide semiconductor material.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. in view of Sapra et al. with the disclosure of Ono et al. to have made the channel region comprise an oxide semiconductor material in order to have a transistor with high mobility (paragraph 12 of Ono et al.).
Claim 41:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32.
Shin et al. in view of Sapra et al. appears not to explicitly disclose the channel region comprises a first layer having an indium rich, indium gallium zinc oxide (IGZO) channel material in contact with the gate dielectric and a gallium oxide (GaOx) leakage suppression layer as the backchannel passivation material.
Ono et al., however, in Fig. 1 discloses the channel region (12; paragraphs 40 and 41) comprises a first layer (A1; paragraph 44) having an indium rich, indium gallium zinc oxide (IGZO) channel material in contact with the gate dielectric (15; paragraph 40) and a gallium oxide (GaOx) layer (A2; paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. in view of Sapra et al. with the disclosure of Ono et al. to have made the channel region comprises a first layer having an indium rich, indium gallium zinc oxide (IGZO) channel material in contact with the gate dielectric and a gallium oxide (GaOx) layer in order to have a transistor with high mobility (paragraph 12 of Ono et al.).
The recitation “a gallium oxide (GaOx) leakage suppression layer as the backchannel passivation material” has been considered and determined to be functional language, making the claim scope not distinguish over a layer/material capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  Further, Applicant’s specification discloses a gallium oxide (GaOx) layer forms a leakage suppression layer (paragraph 114).
Since Ono et al. discloses having an indium rich, indium gallium zinc oxide (IGZO) channel material and a gallium oxide (GaOx) layer, Ono et al. would inherently disclose the channel region comprises a first layer having an indium rich, indium gallium zinc oxide (IGZO) channel material in contact with the gate dielectric and a gallium oxide (GaOx) leakage suppression layer as the backchannel passivation material.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Sapra et al. as applied to claim 32 above, and further in view of Hou et al. (U.S. Pub. 2018/0151755).
Claim 40:  Shin et al. in view of Sapra et al. discloses the memory device of claim 32.
Shin et al. in view of Sapra et al. appears not to explicitly disclose the channel region comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide.
Hou et al., however, in Fig. 7 discloses the channel region (24; paragraph 36) comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. in view of Sapra et al. with the disclosure of Hou et al. to have made the channel region comprises a two-dimensional (2D) material comprising one or more of a transition metal dichalcogenide in order to have high electron mobility (paragraph 36 of Hou et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822